DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra et al., US 2020/0177146 A1 (previously cited and hereafter Mohapatra), in view of Faenger et al., US 2011/0035705 A1 (previously cited and hereafter Faenger), and further in view of Lin et al., US 2015/0195663 A1 (hereafter Lin).
Regarding claim 1, Mohapatra teaches a “computer-implemented method for determining audio personalization settings for an audio category”, because Mohapatra teaches a system that performs a method of adjusting an equalizer based on a determined music genre and learned user preferences (see Mohapatra, ¶¶ 16-17, 40, and 56, and figure 6).  
Mohapatra teaches the method comprising a step for “determining one or more audio properties of an audio track” by determining characteristics of audio sound, where the characteristics, such as values and ranges in frequencies, volume, rhythm, timbre, etc., reads on the one or more audio properties, and the audio sound, such as a full song, reads on the audio track (see Mohapatra, ¶¶ 27-28 and 32, and figure 3, steps 302 and 306).
Mohapatra teaches portions of an audio track that is representative of audio categories, because Mohapatra teaches a step for determining the music genre as it changes during the song, where the music genre reads on the audio category and the determined music genre is based on the one or more audio properties that match a given music genre (see Mohapatra, ¶¶ 28 and 32-33, and figure 3, steps 306 and 308).  However, Mohapatra does not appear to teach “selecting, …, a first portion” as presently understood.
 Faenger teaches an entertainment media visualization and interaction method (see Faenger, abstract).  Herein, Faenger teaches a media preview feature, wherein a user can select an audio category and hear a preview of that music genre (see Faenger, ¶¶ 50-51, 67, and 75).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Mohapatra with the teachings of Faenger for the purpose of easily previewing music while driving (see Faenger, ¶ 67).  Therefore, the combination makes obvious the feature of “selecting, based on the one or more audio properties, a first portion of the audio track that is representative of the audio category” because the combination teaches a music preview selection by selecting an audio category and having a representative preview sample selected (see Mohapatra, ¶¶ 17 and 22, in view of Faenger, ¶¶ 50-51, 67, and 75).
Next, the combination makes obvious playing the first portion of the audio track for a user using a personalization setting that has been adjusted by a user, because playback of the audio track includes playing the first portion, such as an introduction, verse, chorus, bridge, outroduction, etc., that represents the audio category, or music genre, and additionally, the system plays the portion of the audio track with the learned equalizer settings, such that the system dynamically adjusts the equalizer settings according to the currently determined genre and learned user preferences, where the dynamically adjusted equalizer settings follow the currently determined genre of the played portion (see Mohapatra, ¶¶ 22-25, 33, and 40, figure 2, figure 3, step 308, and figure 4, in view of Faenger, ¶¶ 50-51 and 67).  Herein, the combination makes obvious the that the system stores the one or more learned equalizer settings in a local or remote memory, where the learned settings are derived from manually adjusted equalizer settings (see Mohapatra, ¶¶ 40-42 and figure 4).  The combination does not appear to teach a database per se.
Lin discloses methods and devices for creating and modifying sound profiles for audio reproduction devices, where user interfaces allow for the input of information that allows the reproduction device or a server in the cloud to select, modify, store, and analyze sound profiles (see Lin, abstract).  Herein, Lin teaches matching user profiles stored in a database, where the user profiles are matched to user devices (see Lin, ¶¶ 8, 69, and 72-74, and figure 4, units 110-111, 115, and 400).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Mohapatra and Faenger with the teachings of Lin to adjust the playback equalization settings according to two or more of user identity, device identity, the geographical location and the type of reproduction device (see Lin, abstract and ¶¶ 8 and 74).
Therefore, the combination makes obvious steps of “playing the first portion of the audio track for a user using a first personalization setting for the audio category that is stored in a database;” because playback of the audio track includes playing the first portion, such as an introduction, verse, chorus, bridge, outroduction, etc., that represents the audio category, or music genre, and additionally, the system plays the portion of the audio track with the learned equalizer settings, such that the system dynamically adjusts the equalizer settings according to the currently determined genre and learned user preferences, where the dynamically adjusted equalizer settings follow the currently determined genre of the played portion (see Mohapatra, ¶¶ 22-25, 33, and 40, figure 2, figure 3, step 308, and figure 4, in view of Faenger, ¶¶ 50-51 and 67); it is further obvious to store “first” personalization settings is in a database for the purpose of supporting multiple different devices, such that the playback equalization settings according to two or more of user identity, device identity, the geographical location and the type of reproduction device (see Mohapatra, ¶¶ 40-42 and figure 4, in view of Lin, abstract and ¶¶ 8 and 74);
“adjusting, based on an input from the user, the first personalization setting to generate an updated personalization setting” by detecting manual adjustments to the equalizer device and adjusting the equalizer settings based, in part, on the music genre and user’s manual adjustments, such that Mohapatra teaches that the user adjusts the equalizer while listening to the first portion that has a specific music genre and the system creates a personalization setting, such as which equalizer settings the user made for which music genre, and Lin makes obvious retrieving the first personalization setting from a database and allowing the user to adjust the settings to create an adjusted sound profile that will then be used to reproduce the currently playing portion and also sent to the database (see Mohapatra, ¶¶ 40-45 and figure 4, steps 402, 404, 406, and 408, in view of Lin, ¶ 81 and figure 6); and
“replacing, in the database, the first personalization setting for the audio category with the updated personalization setting” because the manual adjustments made to the equalizer device settings are stored in memory and the learning step of the system teaches that equalizer settings are learned from the user’s manual adjustments for subsequent adjustments so that the system can process new manual adjustments made by the user and bias these learned and updated user preferences over time, and Lin makes obvious sending the adjusted sound profile to a server where a database stores the adjusted settings for later use; it is further obvious to one of ordinary skill at the time of the effective filing date that “storing the sound profile… is stored … for later analysis and use by the user” in the server includes replacing the first stored personalized setting with the adjusted personalized setting in memory (see Mohapatra, ¶¶ 41-44 and figure 4, steps 402, 404, 406, and 408, in view of Lin, ¶ 81 and figure 6).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “computer-implemented method of claim 1, further comprising determining, prior to selecting the first portion of the audio track and based on the one or more audio properties, whether the audio track is representative of the audio category”, because Faenger teaches a media preview feature where a user selects a music genre, and the appropriate song is selected (see Faenger, ¶ 67).
Regarding claim 5, see the preceding rejection with respect to claim 4 above.  The combination makes obvious the “computer-implemented method of claim 4, further comprising suggesting, based on determining that the audio track is not representative of the audio category, a second audio track that is representative of the audio category” where Faenger teaches a user selects one or more genres, such that the system plays a selection from at least one of the genres and makes obvious that if no further selections match the genre, the system switches to the next selected genre (see Faenger, ¶ 60, 63, and 79).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “computer-implemented method of claim 1, wherein the one or more audio properties comprise at least one of bass levels, treble levels, frequency spectra, energy, or tempo” where Mohapatra teaches the characteristics, such as values and ranges in frequencies, volume, rhythm, timbre, etc., where the characteristic of values and ranges in frequencies reads on the audio properties of bass levels, treble levels, and frequency spectra.
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “computer-implemented method of claim 1, further comprising determining the audio category for the audio track based on metadata associated with the audio track or a user selection” because Mohapatra teaches that the music genre is based on metadata in part and Faenger teaches that the user selects a music genre for a preview before deciding to play the whole song (see Mohapatra, ¶¶ 34-35 and see Faenger, ¶¶ 50-51 and 67).
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the computer-implemented method of claim 1, and likewise makes obvious:
“A system, comprising: 
a memory storing one or more software applications; and” (see Mohapatra, ¶¶ 56-58 and figure 6, units 606 and 610); 

“a processor that, when executing the one or more software applications, is configured to perform steps of: 
determining one or more audio properties of an audio track;” (see Mohapatra, ¶¶ 27-28, 32, and 56-58, and figure 3, steps 302 and 306);  

“selecting, based on the one or more audio properties, a first portion of the audio track that is representative of an audio category;” (see Mohapatra, ¶¶ 17 and 22, in view of Faenger, ¶¶ 50-51, 67, and 75);

“playing the first portion of the audio track for a user using a first personalization setting for the audio category that is stored in a database;” (see Mohapatra, ¶¶ 22-25, 33, and 40-42, figure 2, figure 3, step 308, and figure 4, in view of Faenger, ¶¶ 50-51 and 67, and further in view of Lin, abstract and ¶¶ 8 and 74); and

“adjusting, based on an input from the user, the first personalization setting to generate an updated personalization setting; and” (see Mohapatra, ¶¶ 40-45 and figure 4, steps 402, 404, 406, and 408, in view of Lin, ¶ 81 and figure 6); and

“replacing, in the database, the first personalization setting for the audio category with the updated personalization setting.” (see Mohapatra, ¶¶ 41-44 and figure 4, steps 402, 404, 406, and 408, in view of Lin, ¶ 81 and figure 6). 

Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “system of claim 11, wherein the processor is further configured to perform the steps of determining, prior to selecting the first portion of the audio track and based on the one or more audio properties, whether the audio track is representative of the audio category”, because Faenger teaches a media preview feature where a user selects a music genre, and the appropriate song is selected (see Faenger, ¶ 67).
Regarding claim 13, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “system of claim 11, wherein the processor is further configured to perform the steps of suggesting, based on determining that the audio track is not representative of the audio category, a second audio track that is representative of the audio category” where Faenger teaches a user selects one or more genres, such that the system plays a selection from at least one of the genres and makes obvious that if no further selections match the genre, the system switches to the next selected genre (see Faenger, ¶ 60, 63, and 79).
Regarding claim 17, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the computer-implemented method of claim 1, and likewise makes obvious:
“One or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
determining one or more audio properties of an audio track;” (see Mohapatra, ¶¶ 27-28, 32, and 56-58, figure 3, steps 302 and 306, and figure 6, units 602, 606, and 610); 

“selecting, based on the one or more audio properties, a first portion of the audio track that is representative of an audio category;” (see Mohapatra, ¶¶ 17 and 22, in view of Faenger, ¶¶ 50-51, 67, and 75);

“playing the first portion of the audio track for a user using a first personalization setting for the audio category that is stored in a database;” (see Mohapatra, ¶¶ 22-25, 33, and 40-42, figure 2, figure 3, step 308, and figure 4, in view of Faenger, ¶¶ 50-51 and 67, and further in view of Lin, abstract and ¶¶ 8 and 74); and 

“adjusting, based on an input from the user, the first personalization setting to generate an updated personalization setting; and” (see Mohapatra, ¶¶ 40-45 and figure 4, steps 402, 404, 406, and 408, in view of Lin, ¶ 81 and figure 6); and

“replacing, in the database, the first personalization setting for the audio category with the updated personalization setting.” (see Mohapatra, ¶¶ 41-44 and figure 4, steps 402, 404, 406, and 408, in view of Lin, ¶ 81 and figure 6).

Regarding claim 18, see the preceding rejection with respect to claim 17 above.  The combination makes obvious the “one or more non-transitory computer readable media of claim 17, further comprising determining, prior to selecting the first portion of the audio track and based on the one or more audio properties, whether the audio track is representative of the audio category”, because Faenger teaches a media preview feature where a user selects a music genre, and the appropriate song is selected (see Faenger, ¶ 67). 
Regarding claim 19, see the preceding rejection with respect to claim 17 above.  The combination makes obvious the “one or more non-transitory computer readable media of claim 17, further comprising: associating the updated personalization setting with the audio category” because Mohapatra teaches updating the equalization settings over time and Lin makes obvious the adjusted, or updated, personalization setting, where the settings include changes for songs in different categories, or genres (see Mohapatra, ¶¶ 41-43, and see Lin, ¶¶ 81 and 85, figures 6 and 9A-B).
Regarding claim 20, see the preceding rejection with respect to claim 17 above.  The combination makes obvious the “one or more non-transitory computer readable media of claim 17, further comprising: 
receiving a selection of a second audio track for playback;” because the combination makes obvious the user selects different genres through use of the system (see Mohapatra, ¶¶ 17, 22, and 56-58, and figure 6, units 602, 606, and 610, in view of Faenger, ¶¶ 50-51, 67, and 75);  

“determining a second audio category for the second audio track;” (see Mohapatra, ¶¶ 27-28 and 32-33, and figure 3, steps 302, 306, and 308, in view of Faenger, ¶ 67);

“loading a second personalization setting associated with the second audio category;” (see Mohapatra, ¶ 33 and 44); 

“generating a customized audio signal by modifying audio from the second audio track according to the second personalization setting; and” (see Mohapatra, ¶ 33 and 44) 

“playing back the customized audio signal to the user.” (see Mohapatra, ¶¶ 22-25, 33, and 44, figure 2, and figure 3, step 308, in view of Faenger, ¶ 50).


Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mohapatra, Faenger, and Lin as applied to claims 1 and 11 above, and further in view of Bennett, US 7,826,911 B1 (previously cited).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the computer-implemented method of claim 1, where Mohapatra teaches determining the music genre based on the audio characteristics (see Mohapatra, ¶¶ 32-33).  However, the combination does not appear to specifically teach comparing these audio characteristics to a corresponding audio metric.
Bennett discloses automatic selection of representative media clips (see Bennett, abstract).  Similar to Mohapatra, Bennett teaches a method of labeling portions of audio streams, such as labeling portions as intro, verse, bridge, chorus, outro, etc. (see Bennett, column 7, lines 1-5).  Bennett also teaches the labels are scored based on how well the portions match with audio feature information, such as genre of the audio stream (see Bennett, column 7, lines 8-11 and lines 46-67).  Finally, Bennett teaches that a representative clip selector selects a section of the audio stream based on a score that identifies how well the portions match with audio feature information, such as genre of the audio stream (see Bennett, column 7, lines 8-11, column 9, lines 30-43, and column 10, lines 4-26).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Mohapatra, Faenger, and Lin with the teaching of Bennett for the purpose of automatically selecting the best portion to represent the song (see Bennett, column 3, lines 9-11).  Therefore, the combination makes obvious the “computer-implemented method of claim 1, wherein selecting the first portion of the audio track comprises comparing each of the one or more audio properties with a corresponding audio metric associated with the audio category” because the combination makes obvious the use of scoring the sections of a song with how well the audio characteristics match a given genre (see Bennett, column 7, lines 8-11, column 9, lines 30-43, and column 10, lines 4-26).
Regarding claim 8, see the preceding rejection with respect to claims 1 and 7 above.  The combination of Mohapatra and Faenger makes obvious the computer-implemented method of claim 1, and for the same reasons as stated above with respect to claim 7, the combination of Mohapatra, Faenger, and Bennett makes obvious the “computer-implemented method of claim 1, wherein selecting the first portion of the audio track comprises determining whether an aggregate difference between each of the one or more audio properties and a corresponding audio metric associated with the audio category is below a threshold difference” because a combined total score is used to select the best portion (see Bennett, column 10, lines 27-32).
Regarding claim 9, see the preceding rejection with respect to claims 1 and 7 above.  The combination of Mohapatra, Faenger, and Lin makes obvious the computer-implemented method of claim 1, and for the same reasons as stated above with respect to claim 7, the combination of Mohapatra, Faenger, Lin, and Bennett makes obvious the “computer-implemented method of claim 1, wherein selecting the first portion of the audio track comprises comparing each of the one or more audio properties with a range for a corresponding audio metric associated with the audio category” where the combination makes obvious a varying range for scoring the portions in order to select the best portion (see Bennett, column 10, lines 4-26).
Regarding claim 14, see the preceding rejection with respect to claims 7 and 11 above.  The combination of Mohapatra, Faenger, and Lin makes obvious the system of claim 11, and for the same reasons as stated above with respect to claim 7, the combination of Mohapatra, Faenger, Lin, and Bennett makes obvious the “system of claim 11, wherein selecting the first portion of the audio track comprises comparing each of the one or more audio properties with a corresponding audio metric associated with the audio category” because the combination makes obvious the use of scoring the sections of a song with how well the audio characteristics match a given genre (see Bennett, column 7, lines 8-11, column 9, lines 30-43, and column 10, lines 4-26).
Regarding claim 15, see the preceding rejection with respect to claims 7 and 11 above.  The combination of Mohapatra, Faenger, and Lin makes obvious the system of claim 11, and for the same reasons as stated above with respect to claim 7, the combination of Mohapatra, Faenger, Lin, and Bennett makes obvious the “system of claim 11, wherein selecting the first portion of the audio track comprises determining whether an aggregate difference between each of the one or more audio properties and a corresponding audio metric associated with the audio category is below a threshold difference” because a combined total score is used to select the best portion (see Bennett, column 10, lines 27-32).
Regarding claim 16, see the preceding rejection with respect to claims 7 and 11 above.  The combination of Mohapatra, Faenger, and Lin makes obvious the system of claim 11, and for the same reasons as stated above with respect to claim 7, the combination of Mohapatra, Faenger, Lin, and Bennett makes obvious the “system of claim 11, wherein selecting the first portion of the audio track comprises comparing each of the one or more audio properties with a range for a corresponding audio metric associated with the audio category” where the combination makes obvious a varying range for scoring the portions in order to select the best portion (see Bennett, column 10, lines 4-26).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eronen et al., US 2007/0261537 A1, discloses creating and sharing variations of a music file, where users are able to remix music files by looping segments and changing the structure of music files for the purpose of sharing the remixes (see abstract and ¶¶ 5-10); 
Nakajima et al., US 2010/0229094 A1 (previously cited), discloses audio preview of music, wherein the system allows for playing songs from different genres, and playing portions of songs that go well together (see abstract and ¶¶ 44-46); 
Whikehart et al., US 2012/0128173 A1, discloses a radio system including terrestrial and internet radio, wherein user preference data is used to deliver preferred audio selections (see abstract), and the user preference data can be stored in a remote location (see ¶ 19); 
Yang et al., US 9,111,519 B1, discloses a system and method for generating cuepoints for mixing song data, wherein the system and method includes generating a transition between portions of two different songs and includes time-stretching features (see abstract, column 1, lines 21-44, column 15, line 38 - column 16, line 8 and figure 4A); and  
Uemura et al., US 2013/0340594 A1, discloses an automatic performance technique using audio waveform data, wherein the techniques improve sound quality of time-stretched segments (see abstract and ¶¶ 8-9).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653